DETAILED ACTION

This Office Action is in response to the communications filed November 12, 2021 and January 25, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Claim Objections
The claims are objected to because of the following informalities: 
in claim 1, line 1, the comma after “communication” should be deleted;
in claim 8, line 4, “the target” should be “the respective target”; and
in claim 20, line 1, the comma after “communication” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 20, the disclosure, at the time the application was filed, does not describe the electronic device as comprising processing circuitry configured to perform control to “establish a beam pair link between the electronic device and the base station” (see claim 20, line 8). The specification describes establishing beam pair link (e.g. page 13, lines 18-21; page 22, lines 3-7; and page 28, lines 10-12) but it does not describe the “electronic device
With regard to claim 20, the disclosure, at the time the application was filed, does not describe the limitations in claim 20, lines 13-14 in combination with the limitations in claim 20, lines 3-8. For example, the disclosure describes (a) transmitting a beam state indication of the received one or more beams based on channel state of the received one or more beams (see lines 6-8) and (b) selecting a transmission scheme and transmitting an indication of the selected transmission scheme. When the beam state indication based on the channel state is transmitted to base station, the base station determines a transmission scheme based on the channel state (see page 28, lines 16-18), not the user equipment (wherein “user equipment” corresponds to the “electronic device” in the preamble of claim 20). Furthermore, the selection of the transmission scheme as recited in claim 20, lines 12-14 corresponds to the nonelected invention in claim 26 as originally filed.
Similarly, with regard to claim 25, the disclosure, at the time the application was filed, does not describe an electronic device (i.e. user equipment) that transmits a channel indication for determining a transmission scheme (see claim 25, lines 5-6) and also selects a transmission scheme and transmits an indication of the selected transmission scheme (see claim 20, lines 12-14).
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from 
which it depends.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation regarding the 
Furthermore, it is unclear how the transmission of each beam through multiple of the plurality antenna ports under the transmission scheme (see claim 13, lines 6-7) relates to the transmission of the beams through the plurality of antenna panels in claim 1, lines 3-5. For example, does the transmission scheme change beams that are transmitted?

Allowable Subject Matter
Claims 1-3, 6-8, 10-12, 16 and 17 are allowable if the claim objections are overcome.

The following is an examiner’s statement of reasons for allowance: prior art o record does not teach or suggests in combination an electronic device comprising processing circuitry configured to perform control to the determine, for each of the plurality of target communication apparatuses, one or more antenna panels as recited in claim 1, lines 8-12 and in response to antenna panels corresponding to beam state indications received from a first target communication apparatus and a second target communication apparatus being in a same group of antenna panels, determine the respective sets of antenna panels as recited in claim 1, lines 13-22. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633